Brady, J.
The complaint alleges that the claim set up is for moneys received by the defendant as agent for the plaintiff in a fiduciary capacity, and the affidavits show that such allegation was properly made. The defendant requested the plaintiff’s agent, having possession of the same, to deliver to him a bill of lading, which was done upon the express.promise and agreement that he would, as the agent of the plaintiff, collect the money due from the vendees of the merchandise represented by it, and pay over the same to the plaintiff immediately. This appears from a statement of these facts on information and belief, but to which is added a declaration by the affiant that the defendant admitted it to be true. And further it appears by an affidavit of another deponent that the defendant admitted his collection of the money, and his personal appropriation of it. There are no arguments within the whole realm of ingenuity that can overwhelm these elements. They contain all that is necessary to justify an order of arrest, and need only be stated to make that proposition unquestionable. The order appealed from must therefore be affirmed, with $10 costs, and the disbursements of the appeal. All concur.